ORDER
PER CURIAM.
Tommy Lee Jackson (Defendant) appeals from a judgment of conviction by jury of one count of second-degree murder, Section 565.021, RSMo 1994, and one count of armed criminal action, Section 571.015, RSMo 1994. Defendant was sentenced to concurrent terms of twenty-five years and ten years, respectively.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).